DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 9 is directed to system, which is a manufacture, which is a statutory category of invention. Claim 17 is directed to a non-transitory computer-readable media, which is a 
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper, and also data collection and analysis with mathematical techniques of numerical or statistical analysis. The limitation of “rendering the drawing;” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “generating a viewport layer on top of the drawing, the viewport layer comprising viewport coordinates;” is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “converting the pinstore coordinates of the data object to converted viewport coordinates; and” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “displaying the data object as a pin on the viewport layer using the converted viewport coordinates.” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” is a process that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates;” is a process that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further recites the additional elements of a construction plan, data object and viewport, however this merely links the method to a technological environment. The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B: Claim 1 includes the additional element of “construction plan”, “data object” and “viewport”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” and “retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates;” are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Claim 9 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 9 is also an apparatus claim performing the steps of claim 1. Regarding step 2A, prong 2, claim 9 further recites the additional element of “retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” and “retrieving the data object, the data object comprising pinstore coordinates;” which are processes that under their broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding construction plan”, “data object” and “viewport”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” and “retrieving the data object, the data object comprising pinstore coordinates;”  are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, 
Claim 17 recites limitations similar to those of claim 1 and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 17 is an apparatus claim and performing the method of claim 1. Regarding step 2A, prong 2, claim 17 further recites the additional element of “retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” and “retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates;” which are processes that under their broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Regarding step 2B, the claim further recites the additional element of “construction plan”, “data object” and “viewport”. These additional elements just link the claim to a technological environment. The use of this language Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates;” and “retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates;”  are data gathering steps. The additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” The claims do not add a specific 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 10 and 18 disclose the converting the pinstore coordinates comprising: multiplying the pinstore coordinates by a size of the rendered drawing to generate document coordinates; generating a document view position by applying a document rotation to the document coordinates; and converting the document view position to the converted viewport coordinates. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claims 3, 11 and 19 disclose further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 4 and 12 disclose the converting the new viewport coordinates comprising: converting a new viewport coordinates to a new document view position; generating new document coordinates by applying an inverted document rotation to the new document view position; and generating new pinstore coordinates by normalizing the new 
Dependent claims 5, 13 and 20 disclose wherein the method of managing does not edit the drawing. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 6 and 14 disclose wherein the drawing comprises a .pdf file. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 7 and 15 disclose wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claims 8 and 16 disclose wherein the rendering comprises returning an inverted position based on a screen position. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chegini et al. (U.S. Publication No. 2018/0011823 A1), hereinafter Chegini in view of Gist et al. (U.S. Publication No. 2015/0156075 A1), hereinafter Gist.

As to claim 1, Chegini discloses a method of managing a construction plan comprising, (Abstract, lines 1-2, Systems and methods for managing and processing building plan documents):
retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates, (Paragraph [0003], lines 1-5, constructions documents are either hardcopy blueprint type drawings or relatively simple electronic drawings which provide a limited ability to associate or store data in association with such hardcopy or simple electronic drawings);
rendering the drawing, (Paragraph [0020], lines 9-10, A given process may render a given drawing (e.g., a single drawing));
retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates, (Paragraph [0062], lines 2-8, the plan management system will retrieve, from local or remote memory, and display previously stored related documents. Typical examples of such attachments may include a copy of the permit application, a soils study document, calculations (e.g., related to energy efficiency, square footage, etc.), a photo image (e.g., of the site), Paragraph [0099], lines 4-8,  Fields are provided via which a user can specify a sheet number, and view any sheet version opened date stamp, a version closed date stamp, and coordinates specifying the location where the comment tag is to be linked graphically on the plan review image); Examiner’s Note: the photo image (e.g., of the site) which is a visual documentation of site is a data object as in specification Paragraph [0032].
generating a viewport layer on top of the drawing, the viewport layer comprising viewport coordinates, (Paragraph [0059], lines 8-11, Programmatically, the application may create virtual layers stacked on top of (or below) the plan review drawing which allows for sketches (boxes, circles, lines, etc.) to be managed as a whole for the particular sheet);

Gist teaches converting the pinstore coordinates of the data object to converted viewport coordinates, (Gist, Paragraph [0183], lines 4-7, the view engine can display floor plans within 20 feet of given x,y map coordinates converted from a standard geospatial coordinate system, such as the world coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by converting the pinstore coordinates of the data object to converted viewport coordinates. Doing so reduces the amount of time a user invests accessing relevant information of interest by automatically retrieving documents, floor plans, and pins near the user's location, (Gist, Paragraph [0183]).
Gist also teaches displaying the data object as a pin on the viewport layer using the converted viewport coordinates, (Gist, Paragraph [0201], Referring now to FIG. 52, selection of the "Drop a Pin Here" button 4915 (e.g. see FIG. 49) directs the pin engine to display 520 (e.g., see FIG. 5) the edit pin view 5200. A pin title edit control 5205 and a pin notes edit control 5210 can receive meta data identifying and describing the pin. Detection of the selection event associated with the save button 5215 saves the pin and associated data, and places the pin at the location of the touch event. The information pin can be displayed on the map graphically, for example, as a traditional pin marker 5310 (see, e.g., FIG. 53)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by 

As to claim 9, Chegini discloses a construction plan management system comprising, (Abstract, lines 1-2, Systems and methods for managing and processing building plan documents):
a first database storing a construction plan drawing, (Paragraph [0017], lines 3-9,);
a second database storing a data object corresponding to an issue that corresponds to the construction plan drawing, (Paragraph [0017], lines 11-13,);
a processor executing stored instructions and configured to, in response to a request to display the construction plan drawing, (Paragraph [0111],):
retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates, (Paragraph [0003], lines 1-5, constructions documents are either hardcopy blueprint type drawings or relatively simple electronic drawings which provide a limited ability to associate or store data in association with such hardcopy or simple electronic drawings);
rendering the drawing, (Paragraph [0020], lines 9-10, A given process may render a given drawing (e.g., a single drawing));
retrieving the data object, the data object comprising pinstore coordinates, (Paragraph [0062], lines 2-8, the plan management system will retrieve, from local or remote memory, and display previously stored related documents. Typical examples of such attachments may include a copy of the permit application, a soils study document, Examiner’s Note: the photo image (e.g., of the site) which is a visual documentation of site is a data object as in specification Paragraph [0032].
generating a viewport layer on top of the rendered drawing, the viewport layer comprising viewport coordinates, (Paragraph [0059], lines 8-11, Programmatically, the application may create virtual layers stacked on top of (or below) the plan review drawing which allows for sketches (boxes, circles, lines, etc.) to be managed as a whole for the particular sheet);
However, Chegini does not specifically teach converting the pinstore coordinates of the data object to converted viewport coordinates; and displaying the data object as a pin on the viewport layer using the converted viewport coordinates.
Gist teaches converting the pinstore coordinates of the data object to converted viewport coordinates, (Gist, Paragraph [0183], lines 4-7, the view engine can display floor plans within 20 feet of given x,y map coordinates converted from a standard geospatial coordinate system, such as the world coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by converting the pinstore coordinates of the data object to converted viewport coordinates. Doing so reduces the amount of time a user invests accessing relevant information of interest by 
Gist also teaches displaying the data object as a pin on the viewport layer using the converted viewport coordinates, (Gist, Paragraph [0201], Referring now to FIG. 52, selection of the "Drop a Pin Here" button 4915 (e.g. see FIG. 49) directs the pin engine to display 520 (e.g., see FIG. 5) the edit pin view 5200. A pin title edit control 5205 and a pin notes edit control 5210 can receive meta data identifying and describing the pin. Detection of the selection event associated with the save button 5215 saves the pin and associated data, and places the pin at the location of the touch event. The information pin can be displayed on the map graphically, for example, as a traditional pin marker 5310 (see, e.g., FIG. 53)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by displaying the data object as a pin on the viewport layer using the converted viewport coordinates. Doing so provides functionality relating pins to location information, floor plans, documents, document pages, notes, file attachments, and the like, (Gist, Paragraph [0150]).

As to claim 17, Chegini discloses a computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to manage a construction plan, the managing comprising, (Abstract, lines 1-2, Systems and methods for managing and processing building plan documents):
retrieving a drawing corresponding to the construction plan, the drawing comprising document coordinates, (Paragraph [0003], lines 1-5, constructions documents are either hardcopy 
rendering the drawing, (Paragraph [0020], lines 9-10, A given process may render a given drawing (e.g., a single drawing));
retrieving a data object corresponding to an issue that corresponds to the construction plan, the data object comprising pinstore coordinates, (Paragraph [0062], lines 2-8, the plan management system will retrieve, from local or remote memory, and display previously stored related documents. Typical examples of such attachments may include a copy of the permit application, a soils study document, calculations (e.g., related to energy efficiency, square footage, etc.), a photo image (e.g., of the site), Paragraph [0099], lines 4-8,  Fields are provided via which a user can specify a sheet number, and view any sheet version opened date stamp, a version closed date stamp, and coordinates specifying the location where the comment tag is to be linked graphically on the plan review image); Examiner’s Note: the photo image (e.g., of the site) which is a visual documentation of site is a data object as in specification Paragraph [0032].
generating a viewport layer on top of the rendered drawing, the viewport layer comprising viewport coordinates, (Paragraph [0059], lines 8-11, Programmatically, the application may create virtual layers stacked on top of (or below) the plan review drawing which allows for sketches (boxes, circles, lines, etc.) to be managed as a whole for the particular sheet);
However, Chegini does not specifically teach converting the pinstore coordinates of the data object to converted viewport coordinates; and displaying the data object as a pin on the viewport layer using the converted viewport coordinates.
Gist teaches converting the pinstore coordinates of the data object to converted viewport coordinates, (Gist, Paragraph [0183], lines 4-7, the view engine can display floor plans within 20 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by converting the pinstore coordinates of the data object to converted viewport coordinates. Doing so reduces the amount of time a user invests accessing relevant information of interest by automatically retrieving documents, floor plans, and pins near the user's location, (Gist, Paragraph [0183]).
Gist also teaches displaying the data object as a pin on the viewport layer using the converted viewport coordinates, (Gist, Paragraph [0201], Referring now to FIG. 52, selection of the "Drop a Pin Here" button 4915 (e.g. see FIG. 49) directs the pin engine to display 520 (e.g., see FIG. 5) the edit pin view 5200. A pin title edit control 5205 and a pin notes edit control 5210 can receive meta data identifying and describing the pin. Detection of the selection event associated with the save button 5215 saves the pin and associated data, and places the pin at the location of the touch event. The information pin can be displayed on the map graphically, for example, as a traditional pin marker 5310 (see, e.g., FIG. 53)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Gist by displaying the data object as a pin on the viewport layer using the converted viewport coordinates. Doing so provides functionality relating pins to location information, floor plans, documents, document pages, notes, file attachments, and the like, (Gist, Paragraph [0150]).

Claims 3, 8, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chegini et al. (U.S. Publication No. 2018/0011823 A1), hereinafter Chegini in view of Gist et al. (U.S. Publication No. 2015/0156075 A1), hereinafter Gist in further view of Martin et al. (U.S. Publication No. 2013/0013269 A1), hereinafter Martin.

As to claim 3, Chegini discloses the method of claim 1. However, Chegini does not specifically teach further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object.
Martin teaches further comprising: receiving a change of position for the pin to generate new viewport coordinates, (Martin, Paragraph [0048], receiving a further asset list related to a different service category, the further asset list containing one or more asset tag entries, each asset tag entry associated with an asset); and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object, (Martin, Paragraph [0049], wherein scanning the input image file further includes automatically identifying one or more asset tags having a corresponding asset tag entry in the further asset list and for each identified asset tag, a position on the facility plan associated with the asset tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Martin by further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object. Doing so enables multiple users involved in constructing the facility 

As to claim 8, Chegini discloses the method of claim 1. However, Chegini does not specifically teach wherein the rendering comprises returning an inverted position based on a screen position.
Martin teaches wherein the rendering comprises returning an inverted position based on a screen position, (Martin, Paragraph [0123], the software provides a modified visual representation 150 of the facility plan 88, as shown in FIG. 14 (step 128). The representation 150 is created by rendering the graphics object to the screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Martin wherein the rendering comprises returning an inverted position based on a screen position. Doing so thus makes it possible to view, pan and zoom the representation, (Martin, Paragraph [0150]).

As to claim 11, Chegini discloses the system of claim 9. However, Chegini does not specifically teach further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object.
Martin teaches further comprising: receiving a change of position for the pin to generate new viewport coordinates, (Martin, Paragraph [0048], receiving a further asset list related to a different service category, the further asset list containing one or more asset tag entries, each asset tag entry associated with an asset); and converting the new viewport coordinates to new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Martin by further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object. Doing so enables multiple users involved in constructing the facility to provide separate asset lists and test reports related to their particular service category, (Martin, Paragraph [0050]).

As to claim 16, Chegini discloses the system of claim 9. However, Chegini does not specifically teach wherein the rendering comprises returning an inverted position based on a screen position.
Martin teaches wherein the rendering comprises returning an inverted position based on a screen position, (Martin, Paragraph [0123], the software provides a modified visual representation 150 of the facility plan 88, as shown in FIG. 14 (step 128). The representation 150 is created by rendering the graphics object to the screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Martin wherein the rendering comprises returning an inverted position based on a screen position. Doing so thus makes it possible to view, pan and zoom the representation, (Martin, Paragraph [0150]).
As to claim 19, Chegini discloses the computer readable medium of claim 17. However, Chegini does not specifically teach further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object.
Martin teaches further comprising: receiving a change of position for the pin to generate new viewport coordinates, (Martin, Paragraph [0048], receiving a further asset list related to a different service category, the further asset list containing one or more asset tag entries, each asset tag entry associated with an asset); and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object, (Martin, Paragraph [0049], wherein scanning the input image file further includes automatically identifying one or more asset tags having a corresponding asset tag entry in the further asset list and for each identified asset tag, a position on the facility plan associated with the asset tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Martin by further comprising: receiving a change of position for the pin to generate new viewport coordinates; and converting the new viewport coordinates to new pinstore coordinates for the corresponding data object. Doing so enables multiple users involved in constructing the facility to provide separate asset lists and test reports related to their particular service category, (Martin, Paragraph [0050]).

Claims 5-7, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chegini et al. (U.S. Publication No. 2018/0011823 A1), hereinafter Chegini in view of Gist et al. .

As to claim 5, Chegini discloses the method of claim 1. However, Chegini does not specifically teach wherein the method of managing does not edit the drawing.
Omansky teaches wherein the method of managing does not edit the drawing, (Omansky, Paragraph [0179]-[0180], previously any markups or changes the users make to the plans will edit the documents themselves locally on their respective computers with the end result being different documents with different sets of markups and pushpins which then must be manually combined back into one document. Mark ups of the documents with highlights and pushpins and then automatically synchronize the updated materials into one view. There is only one document as the markups and pushpins are not stored in the document itself, but are stored in a database that references the document, thus not editing the original drawing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Omansky wherein the method of managing does not edit the drawing. Doing so allows a user to create interactive views of a drawing, where pushpins can appear and disappear depending on status and activities of a multi-user project team, (Omansky, Paragraph [0180]).

Regarding claim 6, Chegini discloses the method of claim 5, wherein the drawing comprises a .pdf file, (Paragraph [0018], lines 10-14, the rendering engine may read a PDF drawing file and convert it to a master tile. The drawing printing component may be configured to generate printable files in a PDF or other desired format).

As to claim 7, Chegini discloses the method of claim 1. However, Chegini does not specifically teach wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan.
Omansky teaches wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan, (Omansky, Paragraph [0157], lines 5-10, As seen in FIG. 16, the map style pushpin markup icon is used. The selected icon is highlighted, to differentiate it from the field of other icons visible in the window. The content of the pushpin circle, e.g. the "A" or the dot per above, is dynamic and linked to the issue record meta-data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Omansky wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan. Doing so may automatically open up to enable a user to enter in and associate key information or meta-data with the newly-created electronic pushpin, (Omansky, Paragraph [0158]).

As to claim 13, Chegini discloses the system of claim 9. However, Chegini does not specifically teach wherein the system of managing does not edit the drawing.
Omansky teaches wherein the system of managing does not edit the drawing, (Omansky, Paragraph [0179]-[0180], previously any markups or changes the users make to the plans will edit the documents themselves locally on their respective computers with the end result being different documents with different sets of markups and pushpins which then must be manually 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Omansky wherein the system of managing does not edit the drawing. Doing so allows a user to create interactive views of a drawing, where pushpins can appear and disappear depending on status and activities of a multi-user project team, (Omansky, Paragraph [0180]).

Regarding claim 14, Chegini discloses the system of claim 13, wherein the drawing comprises a .pdf file, (Paragraph [0018], lines 10-14, the rendering engine may read a PDF drawing file and convert it to a master tile. The drawing printing component may be configured to generate printable files in a PDF or other desired format).

As to claim 15, Chegini discloses the system of claim 9. However, Chegini does not specifically teach wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan.
Omansky teaches wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan, (Omansky, Paragraph [0157], lines 5-10, As seen in FIG. 16, the map style pushpin markup icon is used. The selected icon is highlighted, to differentiate it from the field of other icons visible in the window. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Omansky wherein the data object comprises metadata that describes the issue and provides coordinates of the data object relative to the construction plan. Doing so may automatically open up to enable a user to enter in and associate key information or meta-data with the newly-created electronic pushpin, (Omansky, Paragraph [0158]).

As to claim 20, Chegini discloses the computer readable medium of claim 17. However, Chegini does not specifically teach wherein the drawing is not edited.
Omansky teaches wherein the drawing is not edited, (Omansky, Paragraph [0179]-[0180], previously any markups or changes the users make to the plans will edit the documents themselves locally on their respective computers with the end result being different documents with different sets of markups and pushpins which then must be manually combined back into one document. Mark ups of the documents with highlights and pushpins and then automatically synchronize the updated materials into one view. There is only one document as the markups and pushpins are not stored in the document itself, but are stored in a database that references the document, thus not editing the original drawing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chegini to incorporate the teachings of Omansky wherein the drawing is not edited. Doing so allows a user to create interactive views of a 

It should be noted that claims 2, 4, 10, 12 and 18 are not rejected on the prior art but they are rejected on 35 USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 272-2740. The examiner can be normally reached on Monday - Thursday 7:30 – 5:00 PM ET with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private Pair only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access on the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128